”.
     .   .




             Iron.c. J. Wild@
             County Auditor

             Dmrr 8lrt
                    I?.10plalon x0. 0491
                        Whether or 8ot Wm Coum.l8@loaerr~
                        Court har authority to p8f depu-
                          tiu ta ungo a r 8
                                          OS lsr r r a r ent
                                                          of
                          011 and gar and prop*rQ 0hango8
                          8 groakr   mm of ronof than the
                          amunt   8peolfi.d la Art1010 bool4,
                          Rd.?)., for deputlmr of tha Tu
                          Collaotor 8nd A88e8sor.
                          Thlr ir in ammo   to your letfor
             ot Tobrmry      Si, 1939 lddr usa d
                                               to the H@no~-
             rblr Oerald C. Kenn, AttorneyConoral, *oh
             lottar ha8 baoa nierred     to tho nltrr for
             oon8llleratlonand r.pLy, IOU nquo#t an opln-
             ion 8e to whether or aot the Connai88lonsrr*
             Court ha8 authority to pay doputlor tbUn&
             aam of m#rer#ment of 011 and gan aad prop-
             wt]r  ehange8 a     ater sum of ronay than the
             mount   8~eoitler@ in Artdole 3903, R.C.E.,
             for dqnatlos of the Tu Collaotor @nd A##@#-
             8or.
                      The Caaml88l~ner8* Court ha8 a0 lu-
             thoritr or p o vur
                              loept  a6 grantd by #t#t-
             utor   or   the Con#titutiOn   Oi. To-#.

                      The doputl.8 ln&a6ed intaki~I& OOFI
             of thm larermwnt OS Oil and @8,    and k-pin(;
             up wlth property changer uo  ongag    in th@
             pertoxmmoe of the dutlr8 ww.aabent Upon the
             oitloe or thm COuntp Tax Qollootor and Asrrs-
             #or8  The Cmalaelonerr* Court ha8 io authorl-
Hon. C.J. ;tlldo,February                 13. 1939, Fag. 8


tr or power to ippolnt deputlon for the per-
fonarsnoa Of thO8e             duti.8,    lxoept      by   the   pro-
endure pnnorfbed               in Artida       3902, R.C.E.
             Vhenever any dlstrlat, oounb
        ty or pnolnat 0fflcor 8hall nqulro
        the 88l'ViU.BOf dOputiO#, 88SI8tantB
        Or olwk8 in the par?ormano~ Ot hi8
        &utles ho 8hall apply to the County
        COiZdBSiOII~rB'Court Of hi8 i3Olllltr
        for authority to appoint 8uoh depu-
C:G tiU,88SiBtJ4lltB Ofslerks, ltating
    bJ #worn lpplloatlon the number mod-
        M,   the         to bo iillad aad
                   POBitiOll
        the mount  to be paid. ' * * The COB-
        penrstlon which ray ba allowed t0 thm
        dOp Utie8,
                lBiBtfUIta                or olerks        8boro
        nmnod iOr their 8elvloes 8hall be 8
        moronable one, sot to lrooed tb
        follOwlng uounts: * * &I@
          Theretore, it 18 our oplnfon, and
you an 80 advised, that the deputies perform-
lng the dutler rlloged muat aeoeeserf.1~ k
IeputJtu   oollsotcr6 wd l8886~0re, end must
quality and be oompennatod as Buoh.
     Believing thin reply                to an8wr          your
Inquiry, we an
                           Your8 Yaw         truly         .
                   ATTOHNBY GXSRAL                 OP TEl(Ac3


                                         ( #lgn*d )
                                               Pat Coon
                                               A~sintant
PC:ob
APLppztOVED